


109 HR 5747 IH: To amend section 245(i) of the Immigration and

U.S. House of Representatives
2006-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5747
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2006
			Mr. Cleaver
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend section 245(i) of the Immigration and
		  Nationality Act to extend the special adjustment of status to certain aliens
		  currently in the United States who are married to United States citizens and
		  parents of a United States citizen child.
	
	
		1.Adjustment of status for
			 certain aliens currently in the United States who are married to United States
			 citizens and parents of a United States citizen childSection 245(i) of the Immigration and
			 Nationality Act (8 U.S.C. 1255(i)) is amended by adding at the end the
			 following new paragraph:
			
				(4)(A)In the case of an alien
				described in subparagraph (B)—
						(i)paragraph (1)(B)(i) shall be applied by
				substituting the date that is 6 months after the date of the enactment
				of paragraph (4) for April 30, 2001; and
						(ii)paragraph (1)(C) shall be applied by
				substituting June 1, 2006 for the date of the enactment
				of the LIFE Act Amendments of 2000.
						(B)An alien described in this
				subparagraph is an alien—
						(i)who is married to a citizen of the United
				States and who is able to affirmatively demonstrate to the satisfaction of the
				Secretary of Homeland Security such marital status through the production of a
				certified copy of the alien’s marriage certificate;
						(ii)who is the biological parent of a
				child who is a citizen of the United States, who was born before June 1, 2006;
				and
						(iii)with respect to whom the
				Secretary determines that it is in the best interest of the child described in
				clause (ii) for the alien to be permitted to remain in the United States as a
				lawful permanent
				resident.
						.
		
